DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen (hereinafter Pou, U.S. Patent Application Publication 2013/0322462).

Regarding Claim 1, Pou discloses:
A system (e.g. note example systems of Fig. 3c and Fig. 18) comprising:
a programmable pulse density modulation (PDM) device (e.g. slave device 54 of Fig. 3a; note in addition to or alternatively, any one of slave devices 54a, 54b; Fig. 18; [as to Fig. 3a, note use of unified bus communication protocol; para 176, and unified frame format use of “bitstream,” para 152] and [as to Fig. 18, note communication is performed under bitstream mode; para 275], and, finally to both 3a and 18, its also noted that bitstream data is transmitted as a series of bits and is sometimes referred to as pulse-density-modulated (PDM) data; para 154); 
a PDM master device (e.g. master device 52; Fig. 3a; note in addition to or alternatively, master device 52’; Fig. 18, see paras 274+ as well); and
a bus communicably coupling the programmable PDM device to the PDM master device (e.g. multiformat bus 64; Fig. 3a, 18);
wherein the PDM master device is configured to manage bus communications (e.g. see operation of Fig. 53, of the unified bus communication protocol described herein; para 445 unified bus communication protocol is activated by the master device, and programed to communicate over bus 64; para 446; see additionally that the master device generates framing information to allow the slave device to be synchronized to the bus; para 174; a synchronization signal and control signals is transmitted between he master and slave device over bus 64; para 175; note master device controls timing; 
wherein the plurality of programmable modes are configured by splitting a clock cycle of the predefined PDM operating mode (e.g. master clock signal; para 180 for the one and two wire bus, note bus frequencies in tables 1 and 3) into additional phases to provide bandwidth for programmable mode control signals (e.g. “divisions of the clock cycle,” note use of first half and second half of clock cycle and other divisions are contemplated as well para 181; see also example frequency divisions used to generate a clock signal in the bus in Fig. 33b for the single and two wire bus as well; finaly note the example in Fig. 81c showing increased bandwith in the single wire system utilizing one slot for sync and four slots for data; and transferring on both clock edges allowing for higher bandwidth; para 192 and 193).

Claim 2¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM device includes an audio sensor, audio input circuitry (e.g. the ADC 128 is connected to one or more devices which generate data, such as a microphone; para 278), a delta-sigma converter (e.g. PDM system using delta-sigma convertors; para 154), a bus holder (e.g. one or more bus holders added to maintain charge; para 156, 185), and a PDM transmitter and receiver (e.g. note transmit and receive data definitions; para 284; and note general transmission and reception over bus 64 in Figs. 3a and 18 as well as paras 154, 156, 151); and wherein the PDM transmitter is configured to set an output level of the bus during a half clock cycle and maintain the output level using a bus holder in the predefined PDM operating mode (e.g. note on bus 64, bus holder will keep the value stable using timing characteristics as shown in table 1; para 187, and in table 3 when using 2 wire; para 194)

Regarding Claim 3¸in addition to the elements stated above regarding claim 2, Pou further discloses:
wherein the PDM transmitter and receiver are operable to send out PDM data from the PDM device and receive programming data from the PDM Master device (e.g. note data to or from [transmit/receive] various channels according to registers to direct traffic to correct data slots; para 261; communication with master device; para 220; communication over bus 64; and direction of transmission between master and slave device; para 216; and see unified bus communication protocol in general used by both master and slave device throughout entire disclosure).

Regarding Claim 4¸in addition to the elements stated above regarding claim 3, Pou further discloses:
wherein the PDM device further comprises register space controlled by the PDM master device (e.g. see Figs 16a, b showing example definition of registers used for a master or slave device; note also contents of the slave devices status registers; para 211; and data from the master device that is to be written to a register in the slave device; para 230)

Regarding Claim 5¸in addition to the elements stated above regarding claim 3, Pou further discloses:
wherein the PDM device further comprises a buffer configured to store audio data for a wakeup word system that stores audio data when the PDM receiver is powered down (e.g. master initiated device wake up from sleep mode, which reduces power consumption for devices while still being able to communicate; para 742 also note device initiated wakeup from sleep in which the device is waiting for data and suddenly is buffer is quickly being filled up with data; para 743); wherein at least one of the plurality of programmable modes is configured to allocate an extra channel for high speed transfer of the audio data after detection of a wakeup word (e.g. allowing for higher bandwidth since more data is being sent out in a given time period; para 732; note wake up when buffer reaches a certain predetermined threshold; para 690); and wherein the PDM master device and PDM device are configured to switch to a single bandwidth mode after the buffer is empty (e.g. switching to lower power consumption 

Regarding Claim 6¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM device comprises two microphones (e.g. note multiple slave devices coupled to the system; para 171; and a microphone on a line for a deivce; para 170; also note example with two microphones; para 278) and wherein the PDM device is configured to support two audio channels over a single data line of the bus between the PDM device and the PDM master device (e.g. note multiple devices attached to a single bus line; para 196, 195)

Regarding Claim 7¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM device further comprises a clock multiplier, configured to multiply an incoming clock signal by a factor of four (e.g. using an internal clock multiplier; para 723; see also over clock implementation and factor of Fig. 77d, in particular factor of 4)

Regarding Claim 8¸in addition to the elements stated above regarding claim 1, Pou further discloses:


Regarding Claim 9¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM master comprises a clock output which provides a clock signal to the PDM device (e.g. clock signal, data signal transmitted between master and slave device over bus; para 175; para 173); and wherein programming the PDM device and/or operation of a new programmed mode is delayed to allow an internal clock of the PDM device to settle (e.g. when the main crystal oscillator has fully settled the master device 52 may change the clock source to this other source; para 346, 347; note also requiring the data to settle within half a clock period; para705).

Regarding Claim 10¸in addition to the elements stated above regarding claim 8, Pou further discloses:
wherein the data input/output includes bi-directional communications to receive PDM data from the PDM device and to send programming data to the PDM device (e.g. 

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein a clock stretch circuit is configured to change a duty cycle of a clock output for a given number of clock periods; and wherein the clock stretch circuit is configured to reset the PDM device when predetermined conditions are detected (e.g. duty cycle clock adjustment, 45/50/55% see table 1; note also duty cycle modulation; para 195; alternatively consider holding the clock at a static value; para 660; note also use of a command to reset all slave devices as well; para 220; and use of resetting counters for synchronization of transmission; para 221; master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187; and alternatively a hardware error condition causes a reset, for example loss of synchronization; para 239)

Regarding Claim 12¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM master device further includes data control logic operable to receive PDM data from the PDM device and send commands to the PDM device (e.g. control signals, sync, information, clock signal, and data signal transmitted between master and slave device over bus; para 175; para 173)

Claim 13¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM master device further includes register space used to control the PDM master (e.g. see Figs 16a, b showing example definition of registers used for a master or slave device).

Regarding Claim 14¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM master device further includes decimation filters operable to filter a down sample input audio (e.g. master deice function uses to control oversampling ratio used by decimators and interpolators; para 337; note register used to setup decimation and interpolation filters; para 331)

Regarding Claim 15¸in addition to the elements stated above regarding claim 1, Pou further discloses:
wherein the PDM master clock is tri-stated for a given time to allow for a shorter or longer duty cycle, to be determined by the PDM master device or PDM device (e.g. master device goes into tri-state mode, period is uniquely defined; para 180, 186, 187, note tri-stated enabled in the previous data slot is longer than the time it takes to go from data to tri-state; para 192)

Regarding Claim 16¸in addition to the elements stated above regarding claim 15, Pou further discloses:


Claim 17 is rejected under the same grounds as claim 1 above. 

Claim 18 is rejected under the same grounds as claim 4 above.

Claim 19 is rejected under the same grounds as claim 5 above.

Claim 20 is rejected under the same grounds as claim 6 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654